—Mugglin, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered October 26, 1998, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, an inmate at Bare Hill Correctional Facility in Franklin County, was charged with the crime of promoting prison contraband in the first degree after he was found in possession of a sharpened metal shank. Defendant pleaded guilty to attempted promoting prison contraband in the first degree with the understanding that he would be sentenced as a second felony offender to a prison term of IV2 to 3 years, which was to run consecutive to the sentence he was then serving. County Court sentenced defendant in accordance with the plea agreement, prompting this appeal.
Defendant’s contention that his guilty plea was rendered involuntary by ineffective assistance of counsel is not preserved for our review inasmuch as defendant failed to move to withdraw his guilty plea or vacate the judgment of conviction (see, People v Soto, 259 AD2d 904).
Cardona, P. J., Mikoll, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.